DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
2.	The preliminary Amendment filed September 29, 2022 has been entered. Claims 1-2, 5-6, 10 and 15 have been cancelled. Claims 3, 8, 11, 14 and 16 have currently been amended. Claims 3-4, 7-9, 11-14 and 16 are under consideration in this Office Action.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on October 1, 2021 and August 4, 2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
4.	Claim 9 is objected to because of the following informalities: Claim 9 recites “ …VOCs in a the test culture…”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 3-4, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Scotter et al., (US Pat Pub 20080286830 published Nov. 2008 priority to April, 2005), in view of Takeuchi et al (Surf Interface Anal. March 2012, 44, pages 694-698), and Polizzi et al (Fungal Biology, June 2012, Vol. 116, pages 941 -953).
The claims are drawn to a method of treating a subject who has invasive aspergillosis (IA), the method comprising: obtaining a sample comprising breath of a subject or headspace from a culture suspected of comprising Aspergillus isolated from a subject; detecting the presence in the sample of one, two, three, or more VOCs selected from the group consisting of camphene, -pinene, -pinene, limonene, -trans-bergamotene, -trans-bergamotene, trans-geranylacetone; and administering an antifungal treatment to a subject who has one, two, three, or more of camphene, -pinene, -pinene, limonene, -trans-bergamotene, -trans-bergamotene, and trans- geranylacetone, in headspace from a culture.

The claims are drawn to a method of monitoring efficacy of a treatment for invasive aspergillosis (IA) in a subject, the method comprising: determining a first level of one, two, three, or more volatile organic compounds (VOCs) produced by the Aspergillus species in a sample comprising breath from the subject or headspace from a culture suspected of comprising Aspergillus isolated from the subject, wherein the VOCs are selected from the group consisting of camphene, a-pinene, B-pinene, limonene, -trans-bergamotene, -trans-bergamotene, trans-geranylacetone, elixene, alpha-santalene, beta-elemene, acoradien, chamigrene, 1,5,9-trimethyl cyclododecatriene, 9- decene-2-one and beta-sesquiphellandrene, in the subject; administering a treatment for IA to the subject; determining a second level of the VOCs in a sample obtained after administration of the treatment to the subject; and comparing the first and second levels of VOCs, wherein a decrease in the VOCs indicates that the treatment has been effective in treating the IA in the subject, and an increase or no change indicates that the treatment has not been effective in treating the IA in the subject.

The claims are also drawn to a method of identifying a candidate compound for the treatment of IA, the method comprising :providing a test culture comprising one or more Aspergillus species; detecting a baseline level of fungal VOCs in the headspace of the culture in the absence of the test compound, wherein the VOCs are selected from the group consisting of camphene, -pinene, -pinene, limonene, -trans-bergamotene, -trans-bergamotene, trans-geranylacetone, elixene, alpha-santalene, beta-elemene, acoradien, chamigrene, 1,5,9-trimethyl cyclododecatriene, 9- decene-2-one and beta-sesquiphellandrene, in the subject; contacting the test culture with a test compound;
determining a second level of the VOCs in a the test culture; comparing the second level of VOCs to the baseline level; and identifying a test compound that decreases levels of fungal VOCs in the test culture as a candidate compound for the treatment of IA.

Scotter et al., teach the determination of a unique biomarker pentylfuran and to its use to test for fungal and bacterial pathogens, including Aspergillus fumigatus in an individual or from a culture using analysis of breath/air samples [para. 0001]. Amongst the many large primary and secondary metabolites produced by microbes, some organic substances are formed which readily volatilize at low temperatures. Microbial volatile organic compounds (MVOCs) have been studied extensively in agriculture and food production, as some MVOCs have important health and economic implications in these fields. Profiles of MVOCs are increasingly being found to be unique to the species or strain level [para. 0003].  Invasive aspergillosis is one of the most problematic infections due to difficulties of diagnosis and treatment. Volatile organic compounds (VOCs) have the potential to improve the specificity and sensitivity of diagnosis of this and other infections. The use of the biomarker in the bio analysis of microorganisms in a gaseous bio sample from breath of an animal, including a human [para.0010].
 It would be useful to identify a unique biomarker of Aspergillus species, particularly Aspergillus fumigatus, in the headspace gas of in vitro cultures and to detect the marker from breath samples of infected or colonized patients [para. 0004]. The invention provides a method of detecting Aspergillus in a patient comprising: (a) obtaining a biosample from the breath of the patient; (b) analysing the biosample for the presence of a biomarker; and (c) determining whether Aspergillus is present in the breath sample [para. 0012]. The use of a biomarker in the detection of Aspergillus fumigatus from a breath sample of an animal or from an air sample from a culture is taught [para. 0020]. Gas Chromatography-Mass Spectroscopy (GC-MS) combined with Solid Phase Micro Extraction (SPME) was used to identify the specific biomarker of A. fumigatus from cultures [para. 0024]. Scotter et al., teach detection of the biomarker by GC-MS [para 0029]. Scotter et al., teach assisting in the detection of microbes and pathogens in patients. In particular, the ability to detect Aspergillus species, especially Aspergillus fumigatus will be of use in detecting and hence treatment of the infection caused by the microbe in patients [para. 0052]. The patient gave informed consent to participate in the study, and 3-litre breath samples were collected as described above for patients with the biomarker being detected. After treatment with voriconazole for 4 weeks, the lesions in the lungs had reduced in size, the breath test had become negative and aspergillus was no longer culturable from the sputum [para. 0052]. However, Scotter et al., is silent about the use of other VOC biomarkers as recited in the pending claims.
Although all these VOCs have been known as metabolites of various Aspergillus species and have been used to detect the presence of various Aspergillus species in the test samples. Takeuchi et al. teaches the use of various VOCs including farnesene and Beta-trans-bergamotene (see table 1 and page 799) as species-specific biomarkers of Aspergillus species including Aspergillus fumigatus. Takeuchi et al., teach the use of gas chromatography /mass spectroscopy to indicate the presence of the Aspergillus species. Takeuchi et al., teach the sesuiterpenes are species specific and thereby useful for identification and determination of reproduction periods. 
Similarly, Polizzi et al. teach the use of various VOCs including geranylacetone, camphene, alpha-pinene, beta-pinene, and alpha-trans-bergamotene. Polizzi et al., teach microbial VOCs correspond and allow for identification of specific species such that there are specific patterns for Aspergillus. Table 5 teach the microbial VOC profile for multiple Aspergillus species.  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was made to modify the biomarkers of Aspergillus within the method of Scotter et al., teaching the same instantly claimed obtaining of samples, detecting the presence of VOCs  and diagnosing the subject as having aspergillus infection based on the presence of the VOCs wherein the modification incorporates the use of a-trans-bergamotene, B-trans-bergamotene and trans-geranylacetone as taught by Takeuchi et al. and Polizzi et al.  Takeuchi et al., teach the sesuiterpenes are species specific and thereby useful for identification and determination of reproduction periods; while Polizzi et al., identifies several Aspergillus specific biomarkers. Thus, the references provide a reasonable expectation of success in diagnosing infection with various species of Aspergillus because the presently claimed VOCs have been known as metabolites/biomarkers of various Aspergillus species and they have been used to detect the presence of various Aspergillus species in the test samples. 

Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also disclose that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of detecting an Aspergillus infection, where there is no change in the respective function of the detection techniques and biomarkers; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 103
6.	Claims 3-4, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al., (53rd ICAAC Sept. 10-13, 2013, Denver CO. Control/Tracking Number: 2013-A-2373-ASM-ICAAC) in view of Scotter et al., (US Pat Pub 20080286830 published Nov. 2008 priority to April, 2005).
Koo et al., 2013 teach an aspergillus fumigatus (AF)-specific breath volatile organic compounds profiles is a diagnostic of invasive aspergillosis.  AF emits a VOC profile of secondary metabolites (camphene, A and -pinene, limonene, -bergamotene, and famesene in vitro that distinguishes it from other pathogenic mold species. Koo et al., assessed aspergillus infection by detecting these volatile metabolites in their breath (background). Koo et al., used gas chromatography-mass spectrometry to assess for AF-specific VOCs in breath samples (methods).  Koo et al., teach a combination of the sesquiterpenes, famesene and B-vatirenene to discriminate infected patients from those with the aspergillus infection. However, Koo et al., do not teach the specific method steps. 
Scotter et al., teach the determination of a unique biomarker and to its use to test for fungal and bacterial pathogens, including Aspergillus fumigatus in an individual or from a culture using analysis of breath/air samples [para. 0001]. Amongst the many large primary and secondary metabolites produced by microbes, some organic substances are formed which readily volatilize at low temperatures. Microbial volatile organic compounds (MVOCs) have been studied extensively in agriculture and food production, as some MVOCs have important health and economic implications in these fields. Profiles of MVOCs are increasingly being found to be unique to the species or strain level [para. 0003].  Invasive aspergillosis is one of the most problematic infections due to difficulties of diagnosis and treatment. Volatile organic compounds (VOCs) have the potential to improve the specificity and sensitivity of diagnosis of this and other infections. The use of the biomarker in the bio analysis of microorganisms in a gaseous bio sample from breath of an animal, including a human [para.0010].
 It would be useful to identify a unique biomarker of Aspergillus species, particularly Aspergillus fumigatus, in the headspace gas of in vitro cultures and to detect the marker from breath samples of infected or colonized patients [para. 0004]. The invention provides a method of detecting Aspergillus in a patient comprising: (a) obtaining a biosample from the breath of the patient; (b) analysing the biosample for the presence of a biomarker; and (c) determining whether Aspergillus is present in the breath sample [para. 0012]. The use of a biomarker in the detection of Aspergillus fumigatus from a breath sample of an animal or from an air sample from a culture is taught [para. 0020]. Gas Chromatography-Mass Spectroscopy (GC-MS) combined with Solid Phase Micro Extraction (SPME) was used to identify the specific biomarker of A. fumigatus from cultures [para. 0024]. Scotter et al., teach detection of the biomarker by GC-MS [para 0029]. Scotter et al., teach assisting in the detection of microbes and pathogens in patients. In particular, the ability to detect Aspergillus species, especially Aspergillus fumigatus will be of use in detecting and hence treatment of the infection caused by the microbe in patients [para. 0052]. The patient gave informed consent to participate in the study, and 3-litre breath samples were collected as described above for patients with the biomarker being detected. After treatment with voriconazole for 4 weeks, the lesions in the lungs had reduced in size, the breath test had become negative and aspergillus was no longer culturable from the sputum [para. 0052]. 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the claimed invention was made to utilize the biomarkers of Aspergillus fumigatus as taught by Koo et al., the method steps of Scotter et al., such as obtaining of samples, detecting the presence of VOCs and diagnosing the subject as having aspergillus infection based on the presence of the VOCs using -trans-bergamotene, B-trans-bergamotene and trans-geranylacetone as providing treatment as taught by Koo et al.  Thus, the references provide a reasonable expectation of success in detecting infection with various species of Aspergillus because the presently claimed VOCs have been known as metabolites/biomarkers of various Aspergillus species and they have been used to detect the presence of various Aspergillus species in the human breath samples. 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also disclose that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results".  It is well known to take a method of detecting an Aspergillus infection, where there is no change in the respective function of the detection techniques and biomarkers; thus the combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Therefore, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 3-4, 7-9, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al., (WO 2014039856 published March 13, 2014; priority to Sept. 7. 2012).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Koo et al., teach the invention provides methods for diagnosing a subject with invasive aspergillosis (IA). The methods include obtaining a sample comprising breath of a subject or headspace from a culture suspected of comprising Aspergillus isolated from a subject; detecting the presence in the sample of one, two, three, or more volatile organic compounds (VOCs) produced by the Aspergillus species in a sample comprising breath from the subject or headspace from a culture suspected of comprising Aspergillus isolated from the subject, wherein the VOCs are selected from the group consisting of farnesene, beta-vatirenene, cis-geranylacetone, camphene, alpha-pinene, beta-pinene, limonene, alpha-bergamotene, farnesene, elixene, alpha- santalene, beta-elemene, acoradien, chamigrene, 1,5,9-trimethyl cyclododecatriene, 9- decene-2-one and beta-sesquiphellandrene; and diagnosing a subject as having IA based on the presence of (i.e., when there are) one, two, three or more of the VOCs in the sample [Page 2]; teaching claim 3.
Koo et al., provides methods for treating a subject who has invasive aspergillosis (IA). The methods include obtaining a sample comprising breath of a subject or headspace from a culture suspected of comprising Aspergillus isolated from a subject; detecting the presence in the sample of one, two or three VOCs selected from the group consisting of farnesene, beta-vatirenene and cis-geranylacetone, and administering an antifungal treatment to a subject who has one, two or all three of farnesene, beta-vatirenene and cis-geranylacetone in their breath. In some embodiments, the treatment includes administration of one or more doses of one or more antifungal compounds, e.g., an amphotericin B formulation; an azole compound; and an echinocandin [page 2-3]; teaching claim 4.
Koo et al.,  provides methods for monitoring efficacy of a treatment for invasive aspergillosis (IA) in a subject. The methods include determining a first level of one, two, three, or more volatile organic compounds (VOCs) produced by the Aspergillus species in a sample comprising breath from the subject or headspace from a culture suspected of comprising Aspergillus isolated from the subject, wherein the VOCs are selected from the group consisting of farnesene, beta-vatirenene, cis-geranylacetone, camphene, alpha-pinene, beta-pinene, limonene, alpha-bergamotene, farnesene, elixene, alpha-santalene, beta-elemene, acoradien, chamigrene, 1,5,9-trimethyl cyclododecatriene, 9-decene-2-one and beta- sesquiphellandrene, in the subject; administering a treatment for IA to the subject; determining a second level of the VOCs in a sample obtained after administration of the treatment to the subject; and comparing the first and second levels of VOCs [page 3-4]; teaching claim 7. A decrease in the VOCs indicates that the treatment has been effective in treating the IA in the subject, and an increase or no change indicates that the treatment has not been effective in treating the IA in the subject [page 3-4]; teaching claim 8.
Koo et al., provides methods for identifying a candidate compound for the treatment of IA. The methods include providing a test culture comprising one or more Aspergillus species; detecting a baseline level of fungal VOCs in the headspace of the culture in the absence of the test compound, wherein the VOCs are selected from the group consisting of farnesene, beta- vatirenene, cis-geranylacetone, camphene, alpha-pinene, beta-pinene, limonene, alpha-bergamotene, farnesene, elixene, alpha-santalene, beta-elemene, acoradien, chamigrene, 1,5,9-trimethyl cyclododecatriene, 9-decene-2-one and beta- sesquiphellandrene, in the subject; contacting the test culture with a test compound; determining a second level of the VOCs in a the test culture; comparing the second level of VOCs to the baseline level; and identifying a test compound that decreases levels of fungal VOCs in the test culture as a candidate compound for the treatment of IA [page 4]; teaching claim 9.
Koo et al., teach determining the presence of a VOC comprises assaying the sample to detect the presence the VOC [page 5]; teaching claim 11. In some embodiments, assaying the sample to detect the presence the VOC comprises using a gas chromatography (GC) or spectrometry method. In some embodiments, the spectrophotometry method is mobility spectrometry (IMS) or differential mobility spectrometry (DMS); teaching claims 11-13. In some embodiments of the various methods described herein, the subject is a human.  In some  embodiments, the treatment includes administration of one or more doses of one or more antifungal compounds, e.g., an amphotericin B formulation; an azole compound; and an echinocandin [page 5]; teachings claims 4, 8, 14 and 16.  
Therefore, the instant claims are disclosed by this prior art reference. 

Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
9. 	Claims 3-4, 7-8, 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of US 10,031,125 (Koo et al).
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both directed to the similar methods for diagnosing and treating a patient with invasive aspergillosis (IA) as based on detection of beta-vatirenene and alpha-bergamotene in a sample obtained from the patient followed by an antifungal treatment.  Both sets of claims also recite A method of monitoring efficacy of a treatment for invasive aspergillosis (IA) in a subject, reciting the same method steps.
Accordingly, the claimed methods in the issued patent and in the present application are obvious variants. Therefore, the inventions as claimed are co-extensive.

10.	 Claims 3-4, 11-14 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of US 10,227,629 (Koo et al).
Although the claims at issue are not identical, they are not patentably distinct from each other because sets of claims are drawn to methods for diagnosing or detecting a subject having aspergillosis infection, the method comprising: obtaining a sample comprising breath of the subject assaying the sample to detect the presence in the sample of α-trans-bergamotene, β-trans-bergamotene, trans-geranylacetone and identifying or diagnosing the infection based on the presence of the recited compound in the sample; and administering an antifungal treatment to the subject having the Aspergillus infection.
Therefore, the claims are not patentably distinct.

11.	Claims 3-4, 7-9, 11-14 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 7-9 and 12-15 of copending Application No. 17/069,641 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a method of treating a subject who has invasive aspergillosis (IA); 
a method of monitoring efficacy of a treatment for invasive aspergillosis (IA) in a subject; and a method of identifying a candidate compound for the treatment of IA. Therefore, the inventions as claimed are co-extensive. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Art

12.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Koo (II) et al., (52nd ICAAC Sept. 9-12, 2012, San Francisco. Abstract No: M-160) teach Breath Volatile Organic Compound (VOC) Profiles for the Diagnosis of Invasive Aspergillosis (IA). There is a need for improved IA diagnostics. Koo (II) et al., studied detection of fungal VOCs in human breath as a novel IA diagnostic approach. Methods: 5 A. fumigatus (AF), 3 A. terreus (AT), and 3 A. calidoustus (AC) species (type and invasive clinical strains) were cultured in conditions promoting hyphal growth and suppressing sporulation. VOCs from in vitro cultures, breath of patients with and without IA, and ambient air controls were designed to retain VOCs of diverse size and polarity. Using gas chromatography-mass spectrometry, Koo (II) et al., defined VOC profiles of these Aspergillus species and patient breath samples. Results: Koo (II) et al., identified a characteristic AF VOC profile containing several terpenes (Figure); chamigrene, acoradien, elixene, α -santelene, and α -elemene in AT; 9-decene-2-one, 2-butanone, and β -sequiphellandrene in AC. These VOCs first appeared at 24h and intensified over 72h in vitro. AF had distinct VOC responses to antifungals: a 17-fold farnesene increase with 24h of micafungin and complete VOC profile attenuation with 24h of voriconazole exposure. 3 patients with proven or probable IA had breath farnesene indicators that were absent in the breath of 5 patients without IA and concurrent ambient air samples (Figure). Conclusions: Common pathogenic molds have species-specific VOC profiles in vitro and in vivo. These unique VOC profiles are promising targets for IA diagnosis. 
Fisher et al (Chemosphere, Vol.39, No 5, pages 795-819, 1999), teaches the use of various VOCs including farnesene, campene, alpha-pinene and limonene (see page 799, see tables 1 and 2) as species-specific metabolic fingerprints or biomarkers of Aspergillus species including Aspergillus fumigatus.
Takeuchi et al (Surf Interface Anal. March 2012, 44, pages 694-698), teach the use of various VOCs including bergamotene (see table 1, page 695) as species-specific biomarkers of Aspergillus species including Aspergillus fumigatus.
Jelen et al (Journal of Agricultural and Food Chemistry, 2005, 53, pages 1678-1683), teach the use of various VOCs including beta-elemene and limonene (see table 2, page 1681) as species-specific biomarkers of Aspergillus species including Aspergillus terreus.
Phillips et al (Caner Biomarkers, 2007, 3, pages 95-109), teach 1, 5, 9-trimethyl cyclododecatrien as VOC biomarker in breath of seriously diseased patients (table 2, page 99).
US 8,481,789 (Mane et al) teach 9-decan-2-one as major VOC metabolite of Aspergillus species (abstract and col. 6, line 28).

Conclusion
13.	No claims allowed.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JA-NA A HINES whose telephone number is (571)272-0859.  The examiner can normally be reached Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gary Nickol, can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JANA A HINES/Primary Examiner, Art Unit 1645